NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JAMES EDWARD BOWELL,                              No. 13-16835

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00397-JAM-
                                                  DAD
  v.

R. GAMBERG; et al.,                               MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       James Edward Bowell, a California state prisoner, appeals pro se from the

district court’s order denying his motions for reconsideration in his 42 U.S.C.

§ 1983 action alleging excessive force, failure to protect, and denial of access to

courts. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Sch. Dist. No. 1J Multnomah County v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir.1993), and we affirm.

      The district court did not abuse its discretion in denying Bowell’s motions

for reconsideration because Bowell failed to demonstrate any basis for relief. See

id. at 1262-63 (grounds for reconsideration under Fed. R. Civ. P. 60); see also

Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1103 (9th Cir. 2006)

(Rule 60(b)(6) requirements); Casey v. Albertson’s Inc., 362 F.3d 1254, 1260 (9th

Cir. 2004) (Rule 60(b)(3) requirements); Coastal Transfer Co. v. Toyota Motor

Sales, U.S.A., 833 F.2d 208, 211 (9th Cir. 1987) (Rule 60(b)(2) requirements).

      We do not consider Bowell’s challenge to the underlying grant of summary

judgment and other pre-trial motions because Bowell failed to file a timely notice

of appeal or a timely post-judgment tolling motion. See Fed. R. App. P.

4(a)(1)(A), (a)(4)(A).

      Bowell’s requests for appointment of counsel set forth in his briefs are

denied.

      Bowell’s request for publication, filed on January 31, 2014, is denied.

      AFFIRMED.




                                          2                                      13-16835